Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bjorn Anderson on 03/01/2021.
The application has been amended as follows: 
Claim 1 line 2: “a flexible carrier layer, wherein the flexible carrier layer” is changed to “at least one flexible carrier layer, wherein the at least one flexible carrier layer”.
Claim 1 line 5: “the flexible carrier layer” is changed to “the at least one flexible carrier layer”.
Claim 1 line 6: “the flexible carrier layer” is changed to “the at least one flexible carrier layer”.
Claim 1 lines 8-9: “the flexible carrier layer” is changed to “the at least one flexible carrier layer”.
Claim 1 lines 10-11: delete “a longer side of each of the elongate strips extends in a direction substantially corresponding to a longitudinal axis of the nerve.” and add “wherein, for each of the elongate strips, a respective length extending along a 
Claim 7 line 1: “the flexible carrier layer” is changed to “the at least one flexible carrier layer”.
Claim 8 line 1: “the flexible carrier layer” is changed to “the at least one flexible carrier layer”.
Claim 12 line 1: “the flexible carrier layer” is changed to “the at least one flexible carrier layer”.
Claim 30: “wherein the elongate strips do not directly overlay a repair site.” is changed to “wherein the elongate strips are configured to not directly overlay a repair site.”
Claim 32 lines 1-2: “the flexible carrier layer” is changed to “the at least one flexible carrier layer”.
Claim 36 lines 1-2: “a plurality of flexible carrier layers” is changed to “wherein the at least one flexible carrier layer comprises a plurality of flexible carrier layers”.
Claim 36 line 3: “the flexible carrier layers” is changed to “the plurality of flexible carrier layers”.
Claim 59: Canceled
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: An amendment should be made to figure 2 to include reference characters directed towards the two flexible carrier layers as supported on page 24 of the specification filed 11/09/2017. Corresponding amendment should be made to the specification with respect to newly introduced reference characters.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-8, 12-18, 29-30, and 32-36 the Maschino (U.S. Patent 6,600,956), Hedge (U.S. PGPub No. 2011/0295100), Matheny (U.S. PGPub No. 2014/0148897), and Sogard (U.S. PGPub No. 2007/0282374) references fail to teach “the elongate strips are not interconnected with one another within the flexible carrier layer, and for each of the elongate strips, a respective length extending along the longitudinal axis of the nerve is longer than a respective length extending along an axis perpendicular to the longitudinal axis of the nerve”. Maschino teaches a device for repairing nerves wherein the elongate strips are not interconnected with one another (Fig 1A electrodes 13/14 not interconnected), however Maschino fails to teach a longitudinal length of the elongate strips being longer than the perpendicular length. Kubiak teaches a device for repairing nerves with micro-protrusions (Fig 6E), but fails to teach wherein the elongate strips are not interconnected.  Sogard teaches a similar device with a elongate strips (Fig 6a-b elongate strips of frame 602), but fails to teach the elongate strips not being interconnected. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 1-8, 12-18, 29-30, and 32-36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794